Citation Nr: 1540070	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-30 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to an increased evaluation for arterial occlusive disease in the left lower extremity, currently rated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In the July 2010 rating decision, the RO denied an evaluation in excess of 20 percent for the Veteran's arterial occlusive disease in the left lower extremity.  In an October 2011 Statement of the Case (SOC), the RO granted a 40 percent evaluation.  

In December 2013, the Board remanded the issue for further evidentiary development.  In September 2014, the Board granted a rating of 60 percent and remanded the issue of entitlement to a rating in excess of 60 percent for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

In October 2014, the Veteran was afforded a VA artery and vein conditions examination pursuant to the Board's September 2014 remand instructions.  The examiner noted that the Veteran currently experienced claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour.  The examiner also cited the results of only one ankle/brachial index (ABI) test, which was performed in 2011.

As the examiner provided no reason for her reliance on a 2011 ABI test, and given the length of time since that test was conducted, the Board finds that an additional VA examination is necessary.  Additionally, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for vascular disease since February 2014.  If the necessary releases are provided, request any records that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since December 2014.  If any requested records are unavailable, the Veteran should be notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA artery and veins examination to determine the current severity of his vascular disease.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be performed and the results reported in detail.  Specifically, the examiner should conduct recent ABI results or should explain why ABI testing cannot be performed.  

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




